Citation Nr: 0713678	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability associated with a broken needle in the lower back, 
claimed to have resulted from hospitalization in a Veterans 
Administration (now Department of Veterans Affairs or VA) 
facility in the late 1940s.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to May 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Albuquerque, New Mexico, VA Regional Office 
(RO).


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no disability associated with a 
broken needle in the lower back that is the result of 
carelessness, negligence, lack of skill, or involved errors 
in judgment or similar instances of fault on the part of the 
VA.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disability associated with a broken 
needle in the lower back is not warranted.  38 U.S.C.A. § 
1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
dated in August 2003, December 2003, October 2004, November 
2004, and February 2005, explained what the evidence needed 
to show to substantiate the claim.  They also explained that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  The May 2004 rating decision and a 
February 2005 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.  The veteran has not 
been provided notice regarding effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however that notice would only be relevant if the benefit 
sought were being granted; as shown below, the veteran's 
claim is being denied.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained pertinent 
available private and VA records.  In 2003, the RO attempted 
to obtain additional VA medical records from the Amarillo, 
Texas, VA medical facility from the 1940s, however no other 
records were available.  The veteran has not identified any 
additional obtainable evidence pertinent to the claim.  The 
veteran has not been provided with a VA examination.  
However, since in this case the record does not contain 
competent evidence to indicate that the claimed disability 
may be associated with VA treatment, examination for the 
claimed disability is not necessary to decide the claim.  

Regarding the April 2007 contention of the veteran's 
representative that any quality-assurance records compiled in 
conjunction with the VA treatment in question must be 
obtained and considered, the law (38 U.S.C. § 5705) 
specifically prohibits such use of those records.  Exceptions 
to this rule are not applicable in the instant case. All 
pertinent records that can be obtained have been obtained.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background

The veteran contends that he has disability associated with a 
broken needle left in his lower back when treated at a VA 
facility in Amarillo, Texas, sometime during the period from 
1947 to 1949.  

The veteran's service separation examination in May 1946 
noted no musculoskeletal defects.  The claims folder contains 
a single-page record of hospitalization indicating that the 
veteran underwent an appendectomy at the VA Hospital in 
Amarillo in November 1949.  His appendicitis was noted to be 
treated and cured.  The RO attempted to obtain more 
information and records from the Amarillo facility in 2003, 
however no such records were available.

A VA lumbar spine X-ray report dated in May 1980 noted a 
small metal fragment on the left side in soft tissue near L2.  
Other medical evidence of record shows diagnoses of 
degenerative joint disease of the lumbosacral spine.  



III.  Legal Criteria and Analysis

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA medical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability, and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

A threshold element of a claim for compensation under 38 
U.S.C.A. § 1151 is the existence of a current disability.  
Here, the Board finds that there is insufficient medical 
evidence of current disability associated with the claim of a 
broken needle in the low back.  The May 1980 X-ray report 
only notes a small metal fragment; the nature and origin of 
the metal fragment are not identified by that or any other 
medical record in the claims folder.  There is no objective 
evidence relating the metal fragment identified in 1980 with 
VA treatment more than 30 years earlier.  As for the 
contemporaneous treatment records themselves, the single page 
noting the November 1949 appendectomy does not note any 
complications with the procedure.  The record shows no 
complaints by the veteran prior to the 1980 X-ray, and even 
the subsequent reports reflect back complaints associated 
with degenerative joint disease rather than any disability 
associated with the retained metal fragment.  

The record contains no medical evidence confirming the 
presence of a broken needle in the veteran's back, much less 
any disability associated therewith.  The RO clearly placed 
the veteran and his representative on notice of the need for 
the veteran to produce evidence of identifiable disability 
that was the result of actions taken by the VA, and the 
record does not contain such evidence.  

The Board has considered the veteran's own statements to the 
effect that he has disability that he believes is associated 
with a broken needle left in his lower back by VA in the 
1940s.  However, as the veteran is a layperson, his opinion 
is not competent evidence in the matter of the etiology of 
disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-45 (1992).

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
disability associated with a broken needle in the low back 
has been sustained by the veteran as a result of treatment 
administered to the veteran by the VA.  Accordingly, the 
claim of entitlement to VA benefits pursuant to 38 U.S.C.A. § 
1151 is denied.


ORDER

The appeal is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


